DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, “at a first opening” is vague and inferentially included.  It is unclear if it is meant to be positively recited and what element is providing the opening.  It is suggested to state something similar to “a second layer having a first opening…”.  In line 7, “an electrically conductive layer of a metal or an electrically conductive doped diamond, in contact with” is vague as it is unclear if “metal or an …diamond” is referencing the conductive layer or if it is means it means the layer is metal.  It is suggested to use “an electrically conductive layer, the layer comprising one of a metal or an electrically conductive doped diamond, the layer in contact with”.  In line 9, “the electrode” is vague as line 5 states there is “at least one…electrode”.  It is unclear if there is only one electrode (i.e. “the electrode”), or if there is the possibility of multiple electrodes “the at least one electrode”). The multiple occurrences in the claim(s) are vague for using “the electrode”, and it is suggested to use “the at least one electrode”. Similarly, line 11 has this problem for “per electrode” and it is suggested to use something similar to “for each of the at least one electrode”. In line 15, “an electrically insulating diamond or an electrically conductive doped diamond seal” is vague and the specification does not provide any clarification as a “/” was originally used.  Does this mean “an electrically insulating diamond seal or an electrically conductive doped diamond seal”? In line 15, “is produced at the electrode by epitaxial regrowth” is vague and sounds more like a method step than structural limitation.  It is unclear what is being claimed.  In line 18, “the electrode” is vague. In line 18, “at the electrode” is vague and unclear what this means as the layer is already encapsulated by the electrode.  In line 19, “its” is vague and unclear what element “its” refers to.  In line 20, “a second opening” is inferentially included and it is unclear what element is providing this opening.  In line 20, “defining an electrical contact per electrode” is vague as it is unclear how an opening defines a contact, and “per electrode” is vague.  In line 27, “defining an electrical contact” is vague as line 20 references “an electrical contact”.  It is unclear if these are the same contacts or different contacts.  If they are different, then a modifier such as “a second electrical contact” should be used. In line 31, “preferably…” is vague and a range inside of a range.  It is unclear if a micrometer or 500nm must be found.
In claim 2, “is produced by…” is vague as it sounds like a method step rather than a structural limitation.  
Similarly, claim 3 has this problem. 
In claim 4, “a first outer polymer layer” is vague as claim 1 also uses one outer biocompatible polymer.  It is unclear if these are the same or not.
In claim 5, “at at least one measuring portion” of the electrode is vague and inferentially included.  It is suggested to first state the electrode has a measuring portion before it is used in the claim.  In line 4, “an electrical contact area” is vague since claim 1 uses “an electrical contact”.  It is unclear if these two are the same or not. In line 5, “by polymer” is vague as it is unclear if this is referencing the polymer of claim 1, claim 4, or claim 5.
In claim 6, “the second outer polymer layer” lacks antecedent basis.
In claim 7, “the polymer” is vague as it is unclear if this is the polymer of claim 1 or claim 3.
Claim 13 is vague for not putting “the” in front of every element that was recited in claim 1, since claim 13 is a process for manufacturing the implant of claim 1.  For example, in line 5, “a first electrically insulating diamond layer” should be “producing the first electrically diamond layer and the at least one electrically…”.  This problem occurs throughout claim 13 and its dependent claims. In line 15, “an electrically insulating diamond/electrically conductive doped diamond seal” is vague for using “/” and it is unclear if the seal applies to both the insulating and conductive parts. In the next to last line, “its” is vague.  In addition, the use of “the electrode” throughout the claim is vague.
Claim 14 does not limit claim 13, since claim 1 already has the implant being less than 20 um.  It is suggested to cancel claim 14.
In claim 15, line 4, “at least one electrically conductive doped diamond electrode” should be “the at least…” since it was recited in claim 1/13.  In line 11, “an electrical contact” and “conductive track” are vague as they have already been recited in claim 1.  It is suggested to use “the” if they are the same elements.
Similarly, claim 16 has these problems.
In claim 17, “step (s4)” is vague as the claims do not contain steps s1-s3.  In line 2, “at least one outer polymer layer” and “a backside” are vague as they have been used in claim 1.
	In claim 18, “an outer polymer layer” is vague as it has also been used in claim 17 (and claim 1).  It is unclear if these are the same layers.
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the independent claims could either not be found or was not suggested in the prior art.  The subject matter not is the flexible soft implant having an outer biocompatible polymer layer and an electrically conductive layer encapsulated by the electrode, first insulating diamond layer, and the second insulating diamond layer, where there is an electrically insulating diamond seal/electrically conductive doped diamond seal at an epitaxial regrowth electrode, in combination with the other elements/steps in the claim(s).  
The closest prior art of Mech et al shows the use of an implant having a diamond coating and diamond electrode sealing a conductive layer, but not the rest of the elements/steps recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5/5/2022